STATE OF WISCONSIN — SUPREME COURT
ORDER
During the course of this proceeding, Attorney Kevin M. Jereczek filed a petition for the revocation of his license to practice law by consent, pursuant to SCR 21.10. He stated in that petition that he cannot defend against the allegations of professional misconduct set *456forth in the complaint filed by the Board of Attorneys Professional Responsibility (Board). That misconduct included Attorney Jereczek's failure to inform clients and courts in which client matters were pending that his license to practice law was suspended as discipline for professional misconduct, misrepresentations to a client, members of her family, and her friend, work he purported to have done on the client's behalf and failure to provide any meaningful legal representation to that client and provide a requested accounting of work he did in the matter, continuing to practice law while his license was suspended, failure to pursue a client's legal matter diligently and promptly and issuing a $650 check for an unearned legal fee that never was paid because of insufficient funds in his law office account, and failure to respond to the Board and the district professional responsibility committee investigating allegations of his misconduct.
Attorney Jereczek was admitted to the practice of law in Wisconsin in 1988 and practices in Green Bay. The court suspended his license for 60 days in 1996 for professional misconduct, In re Disciplinary Proceedings Against Jereczek, 200 Wis. 2d 69, 546 N.W.2d 457, and his license remains suspended for his failure to comply with the rules applicable to reinstatement.
The referee to whom this matter was assigned, Attorney Joan F. Kessler, filed a report pursuant to SCR 21.10(1) recommending that the petition for license revocation by consent be granted. In addition, the referee recommended that Attorney Jereczek be required to pay the costs of this disciplinary proceeding.
It Is Ordered that the petition for license revocation by consent is granted and the license of Kevin M. *457Jereczek to practice law in Wisconsin is revoked, effective the date of this order.
It Is Further Ordered that within 60 days of the date of this order, Kevin M. Jereczek pay to the Board of Attorneys Professional Responsibility the costs of this proceeding.
It Is Further Ordered that Kevin M. Jereczek comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law has been revoked.
Marilyn L. Graves,
Clerk of Supreme Court